DISMISS and Opinion Filed March 23, 2020




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01185-CV

                PAMELA NESBIT, Appellant
                            V.
   WELLS FARGO BANK, N.A., AS TRUSTEE ON BEHALF OF THE
  REGISTERED HOLDERS OF FIRST FRANKLIN MORTGAGE LOAN
 TRUST, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2004-
                       FF8, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-02580-D

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                         Opinion by Chief Justice Burns

      The complained-of order in this appeal was vacated after the appeal was filed.

Because it appeared the appeal had become moot as a result, we directed the parties

to file letter briefs addressing our jurisdiction. See Matthews v. Kountze Indep. Sch.

Dist., 484 S.W.3d 416, 418 (Tex. 2016) (“The mootness doctrine applies to cases in

which a justiciable controversy exists between the parties at the time the case arose,

but the live controversy ceases because of subsequent events.”); See Nat’l Collegiate
Athletic Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex. 1999) (“Appellate courts are

prohibited from deciding moot controversies.”). Although appellant complied,

nothing in her letter brief demonstrates our jurisdiction.1 Accordingly, because no

controversy appears to exist between the parties, we dismiss the appeal. See TEX.

R. APP. P. 42.3(a); Matthews, 484 S.W.3d at 418; Jones, 1 S.W.3d at 86.




                                                       /Robert D. Burns, III/
                                                       ROBERT D. BURNS, III
                                                       CHIEF JUSTICE



191185F.P05




    1
    Appellee did not respond to appellant’s letter brief, but filed a motion to dismiss based on timeliness.
We address appellee’s motion by separate order.
                                                   –2–
                                   S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

PAMELA NESBIT, Appellant                   On Appeal from the County Court at
                                           Law No. 4, Dallas County, Texas
No. 05-19-01185-CV        V.               Trial Court Cause No. CC-19-02580-
                                           D.
WELLS FARGO BANK, N.A., AS                 Opinion delivered by Chief Justice
TRUSTEE ON BEHALF OF THE                   Burns, Justices Whitehill and
REGISTERED HOLDERS OF                      Molberg participating.
FIRST FRANKLIN MORTGAGE
LOAN TRUST, MORTGAGE
PASS-THROUGH CERTIFICATES,
SERIES 2004-FF8, Appellee

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered March 23, 2020.




                                     –3–